Citation Nr: 1022439	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claim of 
entitlement to 1151 benefits for a left leg disability.  A 
hearing was held at the regional office before a Decision 
Review Officer in January 2006.

The Board notes that the Veteran's representative, in an 
informal hearing presentation dated May 2010, indicated that 
they intended to file claims for service connection for a 
heart condition and for post polio syndrome. As these issues 
have yet to be adjudicated, they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran underwent a coronary artery bypass graft x5, 
including left leg vein grafting, in April 2004; this surgery 
was conducted by non-VA employees, at non-VA medical 
facilities.

2.  There is no indication that any of the Veteran's 
subsequent follow up treatment at VA facilities for the 
residuals of this April 2004 surgery resulted in any 
additional disability, the proximate cause of which was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, or that 
the proximate cause of which was an event which was not 
reasonably foreseeable.





CONCLUSION OF LAW

The criteria for compensation benefits for a left leg 
disability, claimed as due to treatment at a VA facility, 
pursuant to the provisions of 38 U.S.C.A. § 1151, have not 
been met.  38 U.S.C.A. §§ 1151, 1701(3)(A) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated February 2005 and June 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of:  information and evidence necessary 
to substantiate her claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The Veteran was also 
specifically informed of the law as it pertains to effective 
dates by the June 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to the claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).    VA 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been informed of the law relevant 
to her claims.  The Veteran was medically evaluated in 
conjunction with this appeal.  Therefore, the Board finds 
that the duties to notify and assist have been met.

The Veteran is requesting entitlement to benefits under 38 
U.S.C.A. § 1151 for negligent medical treatment; 
specifically, the Veteran contends that due to the vein graft 
surgery performed in April 2004 at a private facility, his 
ability to walk is severely impaired, and, he believes this 
is the result of improper surgery.

When a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2009).

Compensation pursuant to 38 U.S.C.A. § 1151 is only available 
for disability or death that is caused by hospital care, 
medical or surgical treatment, or examination furnished under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A).  38 U.S.C.A. § 1151(a)(1).  The term "facilities 
of the Department" includes facilities over with the 
Secretary has direct jurisdiction; Government facilities for 
which the Secretary contracts; and public or private 
facilities at which the Secretary provides recreational 
activities for patients receiving care under section 1710 
(hospital, nursing home, and domiciliary care).  See 38 
U.S.C.A. § 1701(3)(A).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.   VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the Veteran's claim was received well 
after October 1997, this claim must be decided under the 
current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Where it is determined that there is a disability resulting 
from VA treatment, compensation will be payable in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.358, 
3.800 (2009).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of benefits for a left leg disability based on 
38 U.S.C.A. § 1151.   In this regard, the Board notes that 
the primary basis of the Veteran's claim appears to be based 
on his belief that his surgery performed at a private 
hospital on April 21, 2004, specifically a coronary artery 
bypass graft x5 with leg graft, was somehow performed 
improperly, resulting in severe complications to his left 
leg.  However there is no question that this surgery was 
performed in a private medical facility that was not a part 
of any VA facility.  The statute defines VA facilities as 
"facilities over which the Secretary has direct 
jurisdiction."  38 U.S.C.A. § 1701(3)(A).  The evidence of 
record clearly shows that the facility at which the Veteran 
underwent this surgery is a private facility, not a facility 
over which VA has direct jurisdiction.  While the Veteran has 
attempted to argue that, because the VA sent him to this 
hospital, they should bear some fault in what the Veteran 
believes was the negligent performance of this April 21, 2004 
surgery, the law quite clearly states that 38 U.S.C.A. § 1151 
is simply not an available remedy for treatment at private 
facilities over which the VA has no direct jurisdiction.  
Thus, regardless of whether that surgery was performed in a 
negligent manner, it is simply not a valid legal basis for a 
38 U.S.C.A. § 1151 claim, and the Veteran's claim must 
therefore be denied on that basis.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure 
to state a claim upon which relief can be granted).

However, the Board does note that, subsequent to the 
Veteran's surgery at a private facility, he did receive some 
ongoing treatment on an outpatient basis, at a VA facility, 
for the residuals of this surgery.  It appears that the leg 
donor graft site was very slow to heal, and became infected.  
While any surgery residuals themselves would not be eligible 
for benefits under 38 U.S.C.A. § 1151, the Veteran could be 
entitled to 38 U.S.C.A. § 1151 benefits for any additional 
disability caused solely by that outpatient treatment at a VA 
facility, and which was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  The Veteran, in his January 2006 hearing 
testimony, appears to indicate that he feels that it is 
possible that the VA failed to timely diagnose and properly 
treat what he believes was a blood clot as a result of this 
surgery, and that this may have caused him additional 
disability.

However, there is simply no evidence of record which 
indicates that the VA was at fault, or in any way failed to 
properly treat the Veteran subsequent to his April 2004 
surgery, thereby causing the Veteran any additional 
disability.  Records show that the Veteran was very closely 
followed for wound care.  He was provided a Home Health Care 
nurse in May 2004, specifically to help him monitor his leg 
incisions for signs and symptoms of infections.  In late May 
2004, he was seen with only some minor incisional pain and 
some minor swelling.  It does not appear he was seen again 
until September 2004, when there was some concern that he 
might have erythema gyritum ripens, and further testing was 
ordered, and then in November 2004, when he was found to have 
likely cellulitis, in addition to severe athlerosclerosis, 
and was followed from that time in the wound care clinic, for 
his slow to heal incisional site.  He was seen regularly from 
that time for treatment of this wound until January 2006, 
when the wound was found to have resolved.  While the 
Veteran's wound was complicated and slow to heal, there is no 
indication in any of these records that any treatment by the 
VA in any way caused any additional disability to the 
Veteran.

The Veteran also received a VA examination in February 2006 
for evaluation of his left leg.  At that time, the Veteran 
reported that his left leg healed well until July 2004, when 
he developed sudden pain, but stated he was told it was a 
pulled muscle, and was sent home when he sought treatment.  
He stated he returned for treatment in August 2004 when his 
left leg incision "broke open".  He reported that since 
that time, he has continued to have sharp and intermittent 
severe pain in his left leg, relieved with rest.  Upon 
examination, the Veteran was found to have femoral pulses of 
2+, and symmetrical bilaterally without bruits.  The 
popliteal pulses were nonpalpable.  Noted was a 21 cm linear 
scar on the medial aspect of his left leg, which was widened 
in the lower part, like a "lake", which was 2.5 cm in width 
and 6 cm with a zig zag appearance.  There was no edema noted 
of the lower extremities.

The examiner stated that he reviewed the Veteran's case in 
detail.  He indicated that the Veteran reported that at the 
time he was initially seen for his sudden onset of leg pain, 
he had no signs of swelling, erythema, warmth, or tenderness.  
The Veteran was subsequently seen for cellulitis and 
prescribed several antibiotics, and followed in the wound 
care clinic.  The examiner indicated that based on this 
evidence, and his evaluation of the Veteran and review of the 
medical record, he did not find any evidence of non-
treatment, ineffective, or negligent treatment of the 
Veteran.

The Board does not address today the question of whether the 
Veteran's surgery at a private facility may have been 
negligent, nor the question of whether the Veteran sustained 
any additional disability due to that surgery, as these 
issues, arising from treatment at a private facility, are not 
eligible for benefits under 38 U.S.C.A. § 1151, as noted 
above.  However, the Board finds that the preponderance of 
the evidence of record shows that the Veteran's treatment at 
the VA subsequent to his surgery did not result in any 
additional disability, nor is there any evidence of negligent 
treatment at a VA facility.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left leg disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


